             Case 3:18-cv-02001-JR      Document 1       Filed 11/19/18   Page 1 of 6




Stephen H. Buckley, OSB #801786
sbuckley@brownsteinrask.com
Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorneys for Plaintiffs



                              UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON, PORTLAND DIVISION


TRUSTEES OF THE SERVICE EMPLOYEES                    )   Civil No. _____________________
INTERNATIONAL UNION LOCAL 49                         )
WELFARE TRUST,                                       )
                                                     )   COMPLAINT (Breach of Collective
                Plaintiffs,                          )   Bargaining Agreement and Violation of
                                                     )   ERISA)
       v.                                            )
                                                     )
ALLIEDBARTON SECURITY SERVICES                       )
LLC,                                                 )
                                                     )
                Defendant.                           )
                                                     )

       Plaintiffs allege:

                                                 I

                                         THE PARTIES

       1.       Plaintiffs are the Trustees of the Service Employees International Union Local 49

Welfare Trust (“Fund”).

///    ///

///    ///

Page 1 – COMPLAINT
             Case 3:18-cv-02001-JR      Document 1      Filed 11/19/18     Page 2 of 6




       2.       The Fund is an "employee welfare benefit plan" as that term is defined in 29

U.S.C. §1002(1) of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”). A number of employers pay health contributions to the Fund pursuant to the terms of

collective bargaining agreements with Service Employees International Union Local No. 49 (the

“Union”). The Fund is a "multiemployer plan" as that term is defined in 29 U.S.C. §1002(37)(A)

of ERISA. The Trustees of the Fund have discretionary authority to control and manage the Fund

and are "fiduciaries" of the Fund as that term is defined in 29 U.S.C. §1002(21)(A) of ERISA.

       3.       Defendant is a Delaware limited liability company authorized to conduct business

in Oregon since August 18, 2006. At all times material to this lawsuit, Defendant has been an

“employer” as that term is defined in 29 U.S.C. §152(2) of the Labor-Management Relations Act

(“LMRA”) and 29 U.S.C. §1002(5) of ERISA, and has been engaged in an "industry or activity

affecting commerce" as that term is defined in 29 U.S.C. §§142(1) and (3) of the LMRA and 29

U.S.C. §1002(12) of ERISA.

                                                II

                                        JURISDICTION

       4.       The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Fund against Defendant for violation of 29 U.S.C. §§1132(a)(3) and 1145 of ERISA pursuant

to the provisions of 29 U.S.C. §1132(e)(1) of ERISA.

///    ///

///    ///

///    ///

///    ///

///    ///

Page 2 – COMPLAINT
             Case 3:18-cv-02001-JR     Document 1      Filed 11/19/18    Page 3 of 6




       5.       During the period May 6, 2013, to February 28, 2017, Defendant was signatory to

and/or bound by a collective bargaining agreement with the Union known as the Portland

Security Contractors Agreement (the “2013 CBA”). During the period March 1, 2017, to

February 28, 2021. Defendant is signatory to and/or bound by a collective bargaining agreement

with the Union known as the Portland Security Contractors Agreement (the “2017 CBA”). The

2013 CBA and 2017 CBA cover employees in an industry affecting commerce, and the activities

of Defendant affected commerce. The Court also has jurisdiction over the Claim for Relief

against Defendant for violation of the 2013 CBA and 2017 CBA pursuant to the provisions of 29

U.S.C. §185(a) of the LMRA.

       6.       The Fund is administered in Portland, Oregon. The Court has venue over this

action pursuant to 29 U.S.C. §1132(e)(2) of ERISA.

                                               III

                                     CLAIM FOR RELIEF

       7.       Under the terms of the 2013 CBA and 2017 CBA, Defendant agreed to pay health

contributions to the Fund on behalf of its eligible employees as described in the 2013 CBA and

2017 CBA. Defendant further agreed that the terms and conditions of the Trust Agreement that

created the Fund would be incorporated into the 2013 CBA and 2017 CBA and made a part of

the 2013 CBA and 2017 CBA. Defendant also agreed to be bound by all past and future lawful

acts of the Trustees for the Fund.

///    ///

///    ///

///    ///

///    ///

Page 3 – COMPLAINT
             Case 3:18-cv-02001-JR      Document 1       Filed 11/19/18     Page 4 of 6




       8.       Effective January 1, 2014, Defendant entered into a written Subscription

Agreement with the Fund. The Subscription Agreement has remainder in full force and effect

from January 1, 2014, to date. Based on the terms of the Subscription Agreement, Defendant

agreed, upon written request from the Trustees of the Fund or their designee, to provide the

Trustees of the Fund or their designee with reasonable access to its payroll and other pertinent

records to the extent necessary to determine whether Defendant has made a health contribution to

the Fund for all eligible employees as described in the 2013 CBA, 2017 CBA and Subscription

Agreement. Defendant also agreed to be bound by the terms and conditions of the Trust

Agreement for the Fund dated July 1, 1992, and any amendments to the Trust Agreement that

currently exist, as well as future amendments to the Trust Agreement and restatements of the

Trust Agreement.

       9.       At all times material to this lawsuit, the Trust Agreement, as amended, that

created the Fund, provided that the Trustees of the Fund (either directly or through a qualified

public accountant) have the authority to audit the payroll books and records of an employer to

determine whether the employer has paid all contractually required health contributions to the

Fund. When a payroll audit is requested, the employer shall make available to the Trustees of

the Fund, or the qualified public accountant designed by the Trustees, its payroll books and

records including records which the employer may be required to maintain under 29 U.S.C.

§1059(a)(1) and time cards, payroll journals, payroll tax reports, and other documents and

reports that reflect the hours and wages, or other compensation, of the employees, or from which

such information can be verified.

///    ///

///    ///

Page 4 – COMPLAINT
             Case 3:18-cv-02001-JR      Document 1      Filed 11/19/18     Page 5 of 6




       10.      The Trustees of the Fund determined that Defendant’s payroll books and records

should be reviewed to determine whether all health contributions had been made to the Fund for

eligible employees as described in the 2013 CBA, 2017 CBA and Subscription Agreement. The

Trustees of the Fund designated Lindquist, LLP as the accounting firm to review Defendant’s

payroll books and records.

       11.      Defendant has failed to cooperate and grant the qualified public accountant

retained by the Trustees of the Fund (Lindquist, LLP) access to its payroll books and records for

the period January 1, 2014, to date, that are necessary to determine whether Defendant has paid

all required health contributions for its eligible employees as described in the 2013 CBA, 2017

CBA and Subscription Agreement. This action by Defendant constitutes a breach of its 2013

CBA, 2017 CBA and Subscription Agreement and a violation of the Trust Agreement, as

amended, that created the Fund.

       12.      Defendant should be required to produce its books, payroll records, information,

data, reports, and other documents necessary for the qualified public accountant retained by the

Trustees of the Fund (Lindquist, LLP) to determine whether all contractually required health

contributions have been paid to the Fund for Defendant’s eligible employees as described in the

2013 CBA, 2017 CBA and Subscription Agreement from January 1, 2014, to date.

       13.      The Trustees of the Fund have no plain, speedy or adequate remedy at law.

       14.      The Trustees of the Fund are entitled to recover reasonable attorney fees from

Defendant pursuant to the provisions of 29 U.S.C. §1132(g)(1) of ERISA.

       WHEREFORE, the Trustees of the Fund pray for a decree and judgment against

Defendant as follows:

///    ///

Page 5 – COMPLAINT
            Case 3:18-cv-02001-JR      Document 1       Filed 11/19/18     Page 6 of 6




       1.      Requiring Defendant to produce all books, payroll records, information, data,

reports and other documents necessary for the qualified public accountant retained by the

Trustees of the Fund (Lindquist, LLP) to determine whether all required health contributions

have been paid for Defendant’s eligible employees as described in the 2013 CBA, 2017 CBA

and Subscription Agreement for the period January 1, 2014, to date;

       2.      Requiring Defendant to pay to the Trustees of the Fund their reasonable attorney

fees incurred in this lawsuit;

       3.      Requiring Defendant to pay the Trustees of the Fund the costs and disbursements

incurred in this lawsuit; and

       4.      For such further equitable relief as the Court deems just and proper.

       DATED this 19th day of November 2018.

                                             BROWNSTEIN RASK, LLP


                                             /s/ Stephen H. Buckley
                                             Stephen H. Buckley, OSB #801786
                                             Attorney for Plaintiffs




Page 6 – COMPLAINT
